In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, the appeal is from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J), entered November 20, 2003, which, upon an order of the same court dated August 22, 2003, granted the petition.
Ordered that the judgment is reversed, on the law, with costs, the order dated August 22, 2003, is vacated, the petition is denied, and the proceeding is dismissed.
The petition to confirm the arbitration award should have been denied on the ground that the procedures set forth in CPLR article 75 were not followed (see CPLR 7511 [b] [1] [iv]; [2] [i]; see also Matter of Brentnall v Nationwide Mut. Ins. Co., 194 AD2d 537 [1993]; Matter of Katz [Uvegi], 18 Misc 2d 576 [1959], affd 11 AD2d 773 [1960]). There is no proof in the record that timely written notice of the time and place of the arbitration hearing held on June 9, 2003, was delivered to the appellant (see CPLR 7506 [b]; Matter of Goldfinger v Lisker, 68 NY2d 225 [1986]; Matter of Hanover Ins. Co. v Cannon Express Corp., 1 AD3d 358 [2003]; Matter of Oakland Jewish Ctr. v Isaacson, 179 AD2d 761 [1992]).
The appellant’s remaining contention is without merit. Krausman, J.P., Luciano, Mastro and Lifson, JJ, concur.